DETAILED ACTION
Claims 1-21 filed January 18th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (US2013/0222296) in view of Jarret et al. (US2012/0304092)

 	Consider claim 1 where Paek teaches a method of arranging applications, the method comprising: at an electronic device with a touch-sensitive display: (See Paek’s abstract) displaying a first application window and a second application window; (See Paek figure 4 and paragraph 35-37 where there are a plurality of windows running in the execution window of an application) receiving an input directed to first application window followed by a drag input; (See Paek paragraph 37 where a user inputs a drag signal while dragging the first window) in response to detecting the drag input: moving the first application window in accordance with the drag input; (See Paek paragraph 37-38 where the first window is moved according to the drag input and position of the graphic object representing the first window is maintained) enlarging the second application window to an enlarged size that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window. (See Paek paragraph 37 where when the user inputs a drag signal dragging the first window, the second window may be displayed on the entire screen thus enlarging the second window) 
	Paek teaches moving the first application window in accordance with the drag operation, however Paek does not explicitly teach receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging the second application window to an enlarged size second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. However, in the same field of endeavor Jarrett teaches receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Paek by incorporating the snap interfaces of Jarrett. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more immersive user experience. 

 	Consider claim 2, where Paek in view of Jarrett teaches the method of claim 1, including: in response to detecting liftoff of the drag input, concurrently displaying the first application window and the enlarged size second application window. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 3 where Paek in view of Jarrett teaches the method of claim 1, including: in response to detecting the drag input, shrinking the first application window to a reduced size first application window. (See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

 (See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

 	Consider claim 5, where Paek in view of Jarrett teaches the method of claim 1, wherein the first application window is displayed at a first location near a first edge of the touch-sensitive display, and the second application window is displayed at a second location near a second edge of the touch-sensitive display. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 6, where Paek in view of Jarrett teaches the method of claim 5, including: moving the first application window to the second edge of the touch sensitive display; in response to liftoff of the input at the second edge, (See Paek paragraph 44 where the graphic is dragged to the desired region which would include the second edge) displaying the first application window at the second location. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 7, where Paek in view of Jarrett teaches the method of claim 1, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 8, where Paek in view of Jarrett teaches an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: (See Paek’s abstract) displaying a first application window and a second application window; (See Paek figure 4 and paragraph 35-37 where there are a plurality of windows running in the execution window of an application) receiving an input directed to first application window followed by a drag input; (See Paek paragraph 37 where a user inputs a drag signal while dragging the first window) in response to detecting the drag input: moving the first application window in accordance with the drag input; (See Paek paragraph 37-38 where the first window is moved according to the drag input and position of the graphic object representing the first window is maintained) enlarging the second application window to an enlarged size that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window. (See Paek paragraph 37 where when the user inputs a drag signal dragging the first window, the second window may be displayed on the entire screen thus enlarging the second window) 
	Paek teaches moving the first application window in accordance with the drag operation, however Paek does not explicitly teach receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging the second application window to an enlarged size second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. However, in the same field of endeavor Jarrett teaches receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging the second application window to an enlarged size second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Paek by incorporating the snap interfaces of Jarrett. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more immersive user experience. 

 	Consider claim 9, where Paek in view of Jarrett teaches the electronic device of claim 8, wherein the one or more programs also include instructions for: in response to detecting liftoff of the drag input, concurrently displaying the first application window and the enlarged size second application window. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 10, where Paek in view of Jarrett teaches the electronic device of claim 8, wherein the one or more programs also include instructions for: in response to detecting the drag input, shrinking the first application window to a reduced size first application window. (See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

 	Consider claim 11, where Paek in view of Jarrett teaches the electronic device of claim 10, wherein the reduced size first application window is an icon of the application. (See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

 	Consider claim 12, where Paek in view of Jarrett teaches the electronic device of claim 8, wherein the first application window is displayed at a first location near a first edge of the touch-sensitive display, and the second application window is displayed at a second location near a second edge of the touch-sensitive display. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 13, where Paek in view of Jarrett teaches the electronic device of claim 12, wherein the one or more programs also include instructions for: moving the first application window to the second edge of the touch sensitive display; in response to liftoff of the input at the second edge, (See Paek paragraph 44 where the graphic is dragged to the desired region which would include the second edge) displaying the first application window at the second location. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 14, where Paek in view of Jarrett teaches the electronic device of claim 8, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 15, where Paek teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instruction, that when executed by a first electronic device with a touch-sensitive display cause the electronic device to: (See Paek’s abstract) display a first application window and a second application window; (See Paek figure 4 and paragraph 35-37 where there are a plurality of windows running in the execution window of an application) receive an input directed to first application window followed by a drag input; (See Paek paragraph 37 where a user inputs a drag signal while dragging the first window) in response to detecting the drag input: move the first application window in accordance with the drag input; (See Paek paragraph 37-38 where the first window is moved according to the drag input and position of the graphic object representing the first window is maintained) enlarge the second application window to an enlarged size that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window. (See Paek paragraph 37 where when the user inputs a drag signal dragging the first window, the second window may be displayed on the entire screen thus enlarging the second window) 
	Paek teaches moving the first application window in accordance with the drag operation, however Paek does not explicitly teach receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging the second application window to an enlarged size second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. However, in the same field of endeavor Jarrett teaches receiving an input directed to first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window … enlarging the second application window to an enlarged size second application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Paek by incorporating the snap interfaces of Jarrett. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more immersive user experience. 

 	Consider claim 16, where Paek in view of Jarrett teaches the non-transitory computer readable storage medium of claim 15, wherein the one or more programs also include instruction that cause the electronic device to: in response to detecting liftoff of the drag input, concurrently displaying the first application window and the enlarged size second application window. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 17, where Paek in view of Jarrett teaches the non-transitory computer readable storage medium of claim 15, wherein the one or more programs also include instruction that cause the electronic device to: in response to detecting the drag input, shrinking the first application window to a reduced size first application window. (See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

(See Paek paragraph 37, 25 where a user inputs a drag signal while dragging the first window to having the first window in a floating state, wherein the floating state may be represented by a shortcut, an icon, or a thumbnail of the application)

 	Consider claim 19, where Paek in view of Jarrett teaches the non-transitory computer readable storage medium of claim 15, wherein the first application window is displayed at a first location near a first edge of the touch-sensitive display, and the second application window is displayed at a second location near a second edge of the touch-sensitive display. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 20, where Paek in view of Jarrett teaches the non-transitory computer readable storage medium of claim 19, wherein the one or more programs also include instruction that cause the electronic device to: moving the first application window to the second edge of the touch sensitive display; in response to liftoff of the input at the second edge, (See Paek paragraph 44 where the graphic is dragged to the desired region which would include the second edge) displaying the first application window at the second location. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

 	Consider claim 21, where Paek in view of Jarrett teaches the non-transitory computer readable storage medium of claim 15, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarrett figure 20 and paragraphs 124-126 where there are snap interfaces with two regions one with a small width 2018 and one with a remainder width 2020 concurrently displayed on the multi-application environment 2004 and a drag and drop gesture on one of the interfaces from one region to another region can switch the interfaces between the regions such that resulting sizes are switched.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624